[Cite as State v. Patterson, 2018-Ohio-4114.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 106655



                                       STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                vs.

                                 ALONZO PATTERSON
                                                      DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED


                                     Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                                    Case No. CR-16-606558-A

        BEFORE:           McCormack, P.J., E.T. Gallagher, J., and Jones, J.

        RELEASED AND JOURNALIZED: October 11, 2018
[Cite as State v. Patterson, 2018-Ohio-4114.]
ATTORNEY FOR APPELLANT

Patricia J. Smith
206 S. Meridian Street, Suite A
Ravenna, OH 44266


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor

Martin Maxwell
Assistant County Prosecutor
Justice Center, 9th Floor
1200 Ontario Street
Cleveland, OH 44113
[Cite as State v. Patterson, 2018-Ohio-4114.]
TIM McCORMACK, P.J.:

        {¶1}     Defendant-appellant Alonzo Patterson (“Patterson”) appeals his sentence.

Because we find that Patterson’s sentence is not subject to appellate review, we affirm.

Procedural and Substantive History

        {¶2} As this case was resolved by a plea agreement, our summary of the

underlying facts are limited to what was placed on the record at sentencing.        On May 19,

2016, Patterson shot and killed 19-year-old Diamond Russell.               Patterson had been

hanging out with a friend at a gas station when, allegedly in response to shots fired by

another individual, Patterson fired three shots into Russell’s back as Russell and two of

his friends were fleeing.

        {¶3} Patterson and a codefendant were charged in a 14-count indictment with

aggravated murder, murder, and felonious assault as to Russell, and            attempted murder

as to Russell’s friends, along with tampering with evidence, discharge of a firearm on or

near prohibited premises, and carrying a concealed weapon.           Patterson initially pleaded

not guilty to all counts.       Ultimately, a plea agreement was negotiated.

        {¶4} On May 8, 2017, Patterson pleaded guilty to an amended Count 1,

involuntary manslaughter, with a three-year firearm specification; an amended Count 5,

attempted murder, with a three-year firearm specification; an amended Count 7, attempted

murder, with a three-year firearm specification; Count 9, tampering with evidence; and

Count 12, carrying a concealed weapon.           The remaining counts and specifications were
dismissed.   As part of the plea agreement, the prosecutor and defense counsel jointly

recommended a sentence between 23 and 30 years in prison.

       {¶5} Patterson was referred for a presentence investigation report and a

mitigation report.    The court held a sentencing hearing on June 15, 2017.                At

sentencing, the prosecutor argued on behalf of a 30-year sentence, citing the particularly

tragic nature of the offense.    Defense counsel argued for a sentence at the lower end of

the recommended range, citing Patterson’s lack of criminal history and the absence of an

intent to harm the victim. The court also heard from the victim’s mother, Patterson’s

mother, and Patterson himself.

       {¶6} The court imposed a sentence of 3 years for the firearm specification to be

served prior to and consecutive to 10 years for the underlying offense in Count 1; 3 years

for the firearm specification to be served prior to and consecutive to 9 years for the

underlying offense in Count 5, to be served consecutive to Count 1; 3 years for the

firearm specification to be served concurrent to Count 1, and 8 years on the underlying

offense in Count 7 to be served concurrently to Count 1; 36 months on Count 9, to run

concurrently; and 18 months on Count 12, also to run concurrently. Patterson’s total

aggregate sentence was 25 years.     Patterson was granted 393 days of jail time credit.

       {¶7} Patterson appeals his sentence, presenting one assignment of error for our

review.

Law and Analysis
       {¶8} In his sole assignment of error, Patterson argues that the trial court erred by

failing to both (1) make the required findings for consecutive sentences under R.C.

2929.14(C)(4), and to consider mitigating factors under R.C. 2929.12(E) and (2)

incorporate those findings into its sentencing journal entry.

       {¶9} Pursuant to R.C. 2953.08, a reviewing court may overturn the imposition of

consecutive sentences where it “clearly and convincingly finds that ‘the record does not

support the sentencing court’s findings’ under R.C. 2929.14(C)(4), or the sentence is

‘otherwise contrary to law.’”     State v. Hendricks, 8th Dist. Cuyahoga No. 101864,

2015-Ohio-2268, ¶ 9, quoting R.C. 2953.08(G)(2)(a) through 2953.08(G)(2)(b).

       {¶10} Pursuant to R.C. 2953.08(D)(1), however, a sentence imposed upon a

defendant is not subject to appellate review if the sentence is authorized by law, has been

recommended jointly by the defendant and the prosecution in the case, and has been

imposed by the sentencing judge. This limitation on a defendant’s ability to bring an

appellate challenge of an agreed sentence applies equally to cases involving range

agreements, such as this case, and cases involving specific term agreements. State v.

Grant, 8th Dist. Cuyahoga No. 104918, 2018-Ohio-1759, ¶ 18.         Further, the limitation

applies to cases in which the sentence includes nonmandatory consecutive sentences,

despite no specific agreement as to consecutive sentences. Id. at ¶ 24; State v. Glaze,

8th Dist. Cuyahoga No. 105519, 2018-Ohio-2184, ¶ 15.

       {¶11} Here, Patterson’s sentence was authorized by law, despite the absence of an

explicit agreement to consecutive sentences beyond those statutorily required for firearm
specifications.     Further, it was jointly recommended.          Patterson and the state

recommended that the court impose a sentence of between 23 and 30 years.        The court

imposed a sentence of 25 years.      Because his sentence was authorized by law, jointly

recommended, and imposed by a sentencing judge, Patterson’s sentence is not subject to

appellate review.    Therefore, we affirm his sentence.

       {¶12} Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having

been affirmed, any bail pending appeal is terminated. Case remanded to the trial court

for execution of sentence.
[Cite as State v. Patterson, 2018-Ohio-4114.]
        A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.


__________________________________________
TIM McCORMACK, PRESIDING JUDGE

EILEEN T. GALLAGHER, J., and
LARRY A. JONES, SR., J., CONCUR